Title: From Thomas Jefferson to Thomas Sumter, Jr., 23 July 1821
From: Jefferson, Thomas
To: Sumter, Thomas, Jr.


Dear Sir
Monticello
July 23. 21.
Your favor of the 4th of July loitered long on the road, which has delayed till now it’s acknolegement. I sincerely congratulate you on your safe return to your own country, and that you have escaped the dangers to health which great changes of climate some times produce. I think it possible too that dangers of another character may threaten Rio Janeiro for a while for I suppose the departure of the king may become the signal for those scenes of violence which constitute the commencement and course of revolution in countries not yet prepared for self-government.  I thank you for the box of the minerals of that country, which I accept for our University. the buildings of this institution will be compleated in the course of this summer and winter; and it will be opened as soon after as the liberality of our legislature shall authorize. with the box of specimens I will transfer to that institution the duty of a return in kind, to which mr Olfers is justly entitled. if mr Adams will have the goodness to have the box delivered to my friend John Barnes of George town, he will forward it to me.By a gentleman from S. Carolina I lately learned with great  that your father’s health and activity continue wonderfully firm for his age. be so good as to assure him of my constant and affectionate friendship and continued sense of the valued services, in peace as in war which he has rendered to our country, and my prayers that his life may be prolonged in health to as late a term as he shall wish. I should have been happy to have recieved yourself and family at Monticello, but I have travelled too much myself not to know the inconvenience of deviations on a long journey, and the exchange of a level for a hilly road. I pray you to be assured of my great esteem and high consideration.Th: Jefferson